No.    90-562

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1991



SAM R. HALL,
           Claimant and Appellant,


ATLANTIC RICHFIELD CO.,
(ARC0 Aluminum),
           Employer,
     and
CIGNA INSURANCE COMPANY,
           Defendant, Insurer and Respondent.



APPEAL FROM:   Workers' Compensation Court
               The Honorable Timothy Reardon, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
               John C. Doubek; Small, Hatch, Doubek                &   Pyfer,
               Helena, Montana
           For Respondent:
               Michael C. Prezeau; Garlington, Lohn            &   Robinson,
               Missoula, Montana


                                   Submitted on Briefs:        May 10, 1991
                                             . ..   Decided:   June 4, 1991
Filed:



                             : Clerk
Justice John Conway Harrison delivered the Opinion of the Court.


     Sam R. Hall appeals from the judgment of the Montana Workers'
Compensation Court entered September 7, 1990, denying him medical
benefits, attorney's fees, costs, and penalties.   We affirm.
     Hall presents the following issues:
     1.   Does substantial evidence support the conclusion of the
Workers' compensation Court that Atlantic Richfield Co. (ARCO) is
not responsible for Hall's medical bills?
     2.   Did the Workers' Compensation Court err by not finding
claimant temporarily totally disabled or lfpresentlyll
                                                    permanently
totally disabled?
                         Summary of Facts
     Sam R. Hall, age 38, has a long history of injuries incurred
while employed for several different companies and while engaged
in other pursuits.
     In 1973 Hall injured his back while operating a jack hammer
for a construction company in the Seattle area and approximately
a month afterward again injured his back and left shoulder in an
automobile accident. Hall later worked for Boeing Company and was
terminated from that job because of neck injuries sustained in a
skiing accident which made lifting of heavy materials difficult.
In 1978 Hall was examined by a physician who diagnosed lower back
pain secondary to arthritis and chronic cervical spinal injuries.
The doctor recommended an exercise program and stated that Itno
restriction on his job is made."
     Hall began working for ARCO and its predecessor, Anaconda
Aluminum, on September 11, 1979. Hall alleges that he injured his
lower back on three or more occasions while working for ARCO.   On
November 11, 1980, Hall injured his back when he struck a wire
while running and was catapulted into the air, landing on his back.
Hall filed no claim and received no benefits.    Less than a month
later, Hall went to a doctor about back pain, but did not attribute
the pain to a particular event. On September 8, 1981, Hall injured
his left arm when he accidentally struck an " I f f beam at the
aluminum plant.
     Hall returned to work for Plum Creek Timber in 1982. On March
15, 1983, he sustained an on-the-job injury to his right knee which
required surgery. Hall later received a $21,000 settlement for the
knee injury.   While employed by Plum Creek, Hall saw a doctor for
a lower back injury incurred while he was lifting heavy logs.
     Hall returned to work for ARCO in 1984 after having passed a
Cybex test and a physical examination. On May 5, 1984, he injured
his neck, shoulder, and middle back when he slipped backwards while
raking a pot at the aluminum plant.    A doctor who examined Hall
said that he had pulled a trapezius muscle, an injury which does
not usually cause permanent disability.    About a year later, on
July 14, 1985, Hall was thrown out of the seat of a sweeper,
injuring his neck, shoulders, and back, and requiring stitches for
a cut on his head. According to the Statement of Uncontested Facts
included in the findings of the Workerst Compensation Court, ARCO
accepted liability for the May 5, 1984 and July 14, 1985 injuries
and paid compensation and medical benefits relating to those
claims.     During his court testimony, Hall also claimed an injury
to the left ankle in 1984 or 1985.
     On September 15, 1985, Columbia Falls Aluminum Company (CFAC)
purchased the ARCO aluminum plant.     While employed by CFAC, Hall
injured his neck and shoulders on October 17, 1985; his left elbow
on October 8, 1986; and his right knee and back on December 11,
1986.     Hall received a $50,000 settlement for the 1986 injuries.
A claim is still pending for the injuries suffered in 1985.
        The 1986 elbow injury resulted in acute avulsion fracture of
the elbow with tendonitis.      Another doctor diagnosed olecranon
bursitis with no evidence of ulnar neuropathy.       On December 9,
1986, the doctor recorded that the bursitis in Hallts elbow was
resolving itself and released Hall to light-duty work.
     In a letter dated December 18, 1986, Hall resigned from CFAC
                     I
because of ttproblems continue to experience with my elbowt1and
because Itmyknee also is aggravated by even normal use."
     Since terminating his job at CFAC, Hall has not looked for
employment. Hall acknowledged that he could be employed if he were
willing to work for minimum wage.
     According to his treating physician, John V. Stephens, M.D.,
with the exception of his left elbow injury, Hall had reached
maximum healing.
     Hall   filed   claims with   ARCO1s insurer    for payment   of
accumulated medical bills, maintaining that he continued to suffer
pain in his left elbow from the September 1981 accident at ARCO and
pain in his cervical and lower back from several other injuries he
incurred while working for ARCO.      When ARCO1s insurer refused to
accept liability, Hall petitioned the Workers' Compensation Court
to receive medical benefits from ARCO.
     The Workers' Compensation Court concluded that Hall is not
temporarily totally disabled and that medical evidence did not
establish that Hall is disabled from injuries he sustained while
working for ARCO.   From this judgment, Hall appeals.
                                  I
     Does substantial evidence support the conclusion of the
Workers' Compensation Court that ARCO is not responsible for Hall's
medical bills?
     Hall first alleges that testimony of Dr.         Stephens, his
treating physician since May 14, 1987, establishes that his right
knee, left ankle, and back pain are attributable to injuries
sustained while working for ARCO.
     The well-established standard for review of a decision of the
Workers1 Compensation    Court    is whether   substantial   evidence
supports the courtlsfindings and conclusions. The Montana Supreme
Court cannot substitute its judgment for that of the Workers1
compensation Court about the weight of the evidence and questions
of fact, and this Court's function is not to determine whether
sufficient evidence supports contrary findings. O1Brienv. Central
Feeds (1990), 241 Mont. 267, 271-72, 786 P.2d 1169, 1172.    Where
substantial evidence supports the conclusions of the Workers'
Compensation Court, this Court cannot overturn the decision. Wood
v. Consolidated Freightways, Inc. (Mont. 1991), 808 P.2d 502, 504,
48 St.Rep. 306, 306-307.
     Hall had to prove by a preponderance of the evidence that his
current disabilities were caused by injuries sustained during his
employment with ARCO.   Dumont v. Wickens Bros. Construction Co.
(1979), 183 Mont. 190, 201, 598 P.2d 1099, 1106.    Hall failed to
meet his burden of showing that his current medical condition is
attributable to injuries suffered while Hall was employed by ARCO.
     The first record of a back injury was in 1973, several years
before Hall began working for ARCO in 1979. Although Hall asserts
that he hurt his back several times while working for ARCO, the
record does not reveal serious back injuries to Hall because of
accidents reported to ARCO.   No dates or records exist of some of
the claimed incidents resulting in back injuries.     Hall did not
miss prolonged periods of work at ARCO due to injuries. Subsequent
to termination of his employment with ARCO in 1982, Hall suffered
another injury to his lower back while lifting logs at his job with
Plum Creek Timber. After he returned to employment with ARCO, Hall
pulled a trapezius muscle which, according to medical evidence,
would not have resulted in permanent damage.        Finally, when
resigning from CFAC, the company which bought the aluminum plant
from ARCO, Hall did not even mention back pain among his medical
complaints in his letter of resignation.
     Similarly, although Hall contends that his problems with his
right knee stem from a 1984 accident at ARCO, the evidence shows
that he injured his right knee initially in 1983 while working for
Plum Creek Timber and received a $21,000 settlement. In 1986 Hall
again injured his right knee while employed with CFAC and later
collected a settlement for that injury.
     Hall alleges that the Workers1 Compensation Court ignored the
testimony of Dr. Stephens who found it "medically probable that
the right knee condition was aggravated upon return to work [with
ARCO] in 1984   . . . because   of the significant amounts of bending,
lifting and being on concrete surfaces.11 Hall failed to present
independent supporting evidence of injury to his right knee while
he was employed with ARCO.
     As for the injury to the right ankle, Hall was unable to
recall the day or year of the injury. He testified that he did not
miss work because of this injury and did not remember filing a
claim for the ankle injury.
     As stated by the Workers1 compensation Court, "[tlhe problem
with this case is that while claimant alleges that he sustained a
number of injuries while employed by ARCO, he rarely missed more
than a few days of work and he rarely reported the alleged injuries
to his employer or his physician.I1          Hall failed to present
sufficient evidence to demonstrate that his current medical
condition can be ascribed to injuries which occurred during his
employment with ARCO.
     Hall next asserts that medical benefits payable to an injured
worker   are   additional,   separate,   and   apart   from   workers'
compensation benefits and that ARCO accepted liability for Hall's
medical bills when it accepted liability for his injuries of May
5, 1984 and July 14, 1985.   According to the court's Statement of
Uncontested Facts, the compensation and medical benefits for the
May 5, 1984 and July 14, 1985 injuries have been paid.
     Hall further argues that ARCO has not paid medical bills for
other injuries sustained while employed at ARCO.          As we have
already determined, ARCO is not liable for Hall's current medical
condition, and Hall is not entitled to medical benefits.
     We hold that sufficient evidence supported the conclusion of
the Workerst Compensation Court that Hall failed to demonstrate by
a preponderance of the evidence that his current medical condition
is attributable to employment with ARCO.


                                 I1
     Did the Workers' Compensation Court err by not            finding
claimant temporarily totally disabled or "presentlyn permanently
totally disabled?
     We need not discuss this issue since we have upheld the
judgment of the Workers1 Compensation Court that Hall's medical
condition did not result from an injury sustained while working for
ARC0   .
       Affirmed.




We concur: